ROSS, Senior Circuit Judge,
dissenting.
I respectfully dissent. Assuming that the employees of the Department of Agriculture breached an affirmative duty to issue a new form TW-125 and a form TW-315 after the August 5, 1988, inspection, and further assuming that these employees also failed to follow up properly to see if the deficiencies were remedied, the fact remains that the ultimate decision to suspend Bird Grain's license or delay the suspension until after another inspection was a discretionary function of the Secretary. As such, the government is entitled to the protection of the discretionary function exception.
The court today seems to be extending the law of the Circuit to permit suit where, by *729virtue of the negligence of government employees in providing information, a supervisor is deemed unable to exercise his clearly established discretionary function. I am not ready to go this far.